DOCUMENTS UNDER SEAL
                    Case 3:21-cr-00274-CRB Document 19 Filed 07/20/21 Page 168
                                                          TOTAL TIME (m ins):
                                                                              of 1
M AGISTRATE JUDGE                         DEPUTY CLERK                              REPORTER/DIGITAL RECORDING:
M INUTE ORDER                            Stephen Ybarra                             10:44 - 11:52
MAGISTRATE JUDGE                          DATE                                      NEW CASE         CASE NUMBER
Alex G. Tse                               July 20, 2021                                              3:21-cr-00274-CRB-2
                                                     APPEARANCES
DEFENDANT                                 AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                     PD.     RET.
Jarrod Copeland                                    Y        P       John Ambrosio                          APPT.
U.S. ATTORNEY                             INTERPRETER                            FIN. AFFT               COUNSEL APPT'D
Frank Riebli                              n/a                                    SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR                PARTIAL PAYMENT
                             Carolyn Truong                         APPT'D COUNSEL                  OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                            STATUS
                                                                                                              TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT              BOND HEARING            IA REV PROB. or            OTHER
                                                                                   or S/R
       DETENTION HRG              ID / REMOV HRG           CHANGE PLEA            PROB. REVOC.                ATTY APPT
                                                                                                              HEARING
                                                    INITIAL APPEARANCE
        ADVISED                 ADVISED                   NAME AS CHARGED             TRUE NAME:
        OF RIGHTS               OF CHARGES                IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON              READING W AIVED               W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                SUBSTANCE
                                                        RELEASE
      RELEASED           ISSUED                     AMT OF SECURITY        SPECIAL NOTES                 PASSPORT
      ON O/R             APPEARANCE BOND            $                                                    SURRENDERED
                                                                                                         DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                  DETAINED        RELEASED       DETENTION HEARING               REMANDED
      FOR             SERVICES                                                 AND FORMAL FINDINGS             TO CUSTODY
      DETENTION       REPORT                                                   W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
    CONSENT                     NOT GUILTY                 GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA             PLEA AGREEMENT            OTHER:
    REPORT ORDERED                                         FILED
                                                       CONTINUANCE
TO:                              ATTY APPT                BOND                    STATUS RE:
8/18/21                          HEARING                  HEARING                 CONSENT                  TRIAL SET

AT:                              SUBMIT FINAN.             PRELIMINARY            CHANGE OF               STATUS
                                 AFFIDAVIT                 HEARING                PLEA
9:00 AM                                                    _____________
BEFORE HON.                      DETENTION                 ARRAIGNMENT            MOTIONS                  JUDGMENT &
                                 HEARING                                                                   SENTENCING
CRB
       TIME W AIVED              TIME EXCLUDABLE           IDENTITY /             PRETRIAL                 PROB/SUP REV.
                                 UNDER 18 § USC            REMOVAL                CONFERENCE               HEARING
                                 3161                      HEARING
                                                ADDITIONAL PROCEEDINGS
Defendant consents to proceed by video. AUSA offers proffer; defense offers proffer. The attorney for the intended victim
(Alex Porter) addresses the Court. Defendant's wife sworn and admonished of rights and responsibilities of a custodian.
Defendant's wife declines the custodian responsibilities. The Court excludes time until 8/18/21.
                                                                                        DOCUMENT NUMBER:
